Plaintiff in error was convicted at the September, 1910, term of the county court of Garfield county, on a charge of selling intoxicating liquor, and on the 23rd day of said month was adjudged to pay a fine of five hundred dollars and serve six months in the county jail. The Assistant Attorney General has filed a motion to dismiss the appeal on the ground that no notice of appeal was ever served on the clerk of the county court of Garfield county. A careful examination of the record fails to disclose any proof of service of such notice. This court has repeatedly held that the proof of the service of such notice must be incorporated in the record, and when this is not done we are without jurisdiction to review the judgment. The motion to dismiss is well taken and is sustained, and the appeal accordingly dismissed. *Page 692